     6:17-cv-00293-JHP-SPS Document 229 Filed in ED/OK on 07/02/19 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF OKLAHOMA


EZEKIEL DAVIS,                                  )
                                                )
                Plaintiff,                      )
                                                )
v.                                              )           CIV-17-293-JHP-SPS
                                                )
CORE CIVIC INC. et al.,                         )
                                                )
                Defendants.                     )


                        ORDER REQUIRING SPECIAL REPORT

         Defendants David Cincotta and Mark Knutson have filed an application to stay

proceedings and request for order requiring special report (Dkt. 206). The Court has

determined that while a stay is not appropriate at this time, an investigation and report would

be helpful in determining whether there are any factual or legal bases for Plaintiff’s claims.

See Hall v. Bellmon, 935 F.2d 1106 (10th Cir. 1991); Martinez v. Aaron, 570 F.2d 317 (10th

Cir. 1978).

         ACCORDINGLY, IT IS HEREBY ORDERED that:

         (1)    Officials responsible for the institution(s) involved in the alleged civil rights

                violation shall undertake a review of the subject matter of the complaint:

                (a)    to ascertain the facts and circumstances;

                (b)    to consider whether any action can and should be taken by the

                       institution(s) or other appropriate officials to resolve the subject matter

                       of the complaint; and

                (c)    to determine whether other like complaints, whether pending in this
  6:17-cv-00293-JHP-SPS Document 229 Filed in ED/OK on 07/02/19 Page 2 of 2



                     Court or elsewhere, are related to this complaint and should be taken up

                     and considered together.

       (2)    In the conduct of the review, a written report shall be compiled and filed with

              the Court. Authorization is granted to interview all witnesses including

              Plaintiff and appropriate officers of the institution(s). Wherever appropriate,

              medical or psychiatric examinations shall be made and included in the written

              report. Any rules and regulations pertinent to the subject matter of the

              complaint shall be included in the written report.

       (3)    It is desired that the report made in the course of this investigation be attached

              to and filed with Defendants’ answer or dispositive motion. The report and

              Defendants’ answer or dispositive motion, shall be filed no later than sixty

              days from this date.

       ACCORDINGLY, Defendants Cincotta and Knutson’s application to stay

proceedings and request for order requiring special report (Dkt. 206) is DENIED with respect

to the request for stay, and GRANTED with respect to the request for special report.

       IT IS SO ORDERED this 2nd day of July 2019.




                                              2
